DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  in Claim 14, line 10, “patter” should be written “pattern.”  Appropriate correction is required.	
Claim Rejections - 35 USC § 101/112(a)
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 26 is drawn to a “a program for causing a computer . . . .”. The “program” is capable of performing steps that could be done mentally (e.g. receiving heat input, extracting a constraint condition on the basis of the heat input pattern, obtaining an inherent strain based on the constraint conditions, obtaining thermal deformation based on the inherent strain, and receiving a heat input pattern). The abstract ideas would be those steps that could be done mentally.
Furthermore, the abstract idea has not been integrated into a particular practical application, which can be performed by a general purpose computer. 
“Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as ‘data per se’) or a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations.” MPEP 2106.03.I.
Claim 26 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim 26 recites a non-tangible, non-physical “program.” The claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim 26 recites only steps which could be performed mentally. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “configure a cross section of a layer of material to be laminated into a plurality of regions”; Claim 25 recites the limitation “configuring a cross section of a layer into a plurality of regions”; and Claim 26 requires “configuring a cross section of a layer into a plurality of regions.” These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor at the time the application was filed had possession of the claimed invention. The specification as originally filed describes the invention as “The heat input pattern indicates an order in which heat is applied to a region indicated by each of squares obtained by dividing a cross section in one layer into, for example, intersections on a Go board every 5 mm. Here, each region is a heat input portion. Powders in the region to which heat has been applied are combined with each other to form a layer of product in a cross section thereof” [0021] (emphasis added). Also, “Specifically, when the cross section is represented by a region of 8x8, first, an order of applying heat to 16 regions 1 to 16 is determined, as shown in part (a) of Fig. 3” [0021]. The specification describes forming a layer, which is a cross-section of the product, not a cross section of a layer, and dividing the layer up into regions.
Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “configure a cross section of a layer of material to be laminated into a plurality of regions.” The limitation is indefinite, because it is not clear what is meant by “a cross section of a layer” in light of the specification. The specification describes this aspect of Applicant’s claimed invention as “dividing a cross section in one layer”(emphasis added) and “a layer of product in a cross section thereof” [0021]. Examiner considers the limitation “cross section of a layer of material” to include the interpretation that a layer of material is a cross section of a product.
Claim 16 recites the limitation “parameter regarding a distance from a surface.” The limitation is indefinite as vague, because it is not clear what the limitation “regarding a distance” includes or excludes. Additionally, the limitation does not provide any guidance as to distance between what two positions. Examiner considers the limitation to include any parameter (e.g. heat input) which is capable of changing with distance between any positions.
Claim 17 recites the limitation “nearby.” The term “nearby” is a relative term which renders the claim indefinite. The term “nearby” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner considers the limitation to include other heat input portions.
Claim 25 recites the limitation “configuring a cross section of a layer into a plurality of regions.” The limitation is indefinite, because it is not clear what is meant by “a cross section of a layer” in light of the specification. The specification describes this aspect of Applicant’s claimed invention as “dividing a cross section in one layer”(emphasis added) and “a layer of product in a cross section thereof” [0021]. Examiner considers the limitation “cross section of a layer of material” to include the interpretation that a layer of material is a cross section of a product.
Claim 26 requires “configuring a cross section of a layer into a plurality of regions.” The limitation is indefinite, because it is not clear what is meant by “a cross section of a layer” in light of the specification. The specification describes this aspect of Applicant’s claimed invention as “dividing a cross section in one layer”(emphasis added) and “a layer of product in a cross section thereof” [0021]. Examiner considers the limitation “cross section of a layer of material” to include the interpretation that a layer of material is a cross section of a product.
Claims 15-24 are rejected as depending from rejected Claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (JP 2017/179517) in view of Larsson (US 2010/0305743).
Regarding Claims 14, 25, and 26, Tadano (JP’517) teaches a three-dimensional lamination system comprising a three-dimensional lamination device [0002], memory capable of storing a control program (RAM, ROM, HDD) [0011], and a central processing unit (CPU) [0011] configured to control a three-dimension lamination process, including configure a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions (scanning order of an electron beam which provides heat) [0025-0026, 0009, 0013]; receive, into memory for processing by central processing unit (inherent in “performing the steps of information processing by software using the hardware resources” [0023]), a heat input pattern identifying an order heat is applied to the heat input portions in the layer (scanning sequence information indicating scanning order of an electron beam [0025]); determine, by the central processing unit from the heat input pattern in the memory, a thermal deformation of the product derived from the heat input pattern and storing the determined thermal deformation of the product in the memory (graphs also show relationship between heat input and deformation) [0021, 0034, 0009]; determine, by the central processing unit, shaping data corrected based on the determined thermal deformation of the product obtained from the memory [0022, 0007, 0057, 0038, 0040]; and use the three-dimensional lamination device to apply heat individually to each of the heat input portions in the layer of the material to be laminated according to the shaping data to produce the product with a desired shape [0007, 0014].
JP’517 fails to teach that the CPU is capable of executing the control program to configure a cross section in a layer of material to be laminated into a plurality of regions. Larsson (US’743) teaches a three-dimensional lamination system, including a CPU (computer) to execute a control program to configure a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions for controlling an electron beam to provide “heat input” to “heat input portions” (or “part area”) with an electron beam (Fig. 6; [0003, 0050, 0086-0087, 0095-0098]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of JP’517 by configuring the CPU to execute the control program to configure a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions, because US’743 suggests this in order to control which regions receive energy from an electron beam.
Regarding Claim 15, JP’517 teaches a system capable of determining a constraint condition in each of the plurality of heat input portions on the basis of the heat input pattern [0025-0026]; determining an inherent strain in each of the plurality of heat input portions on the basis of the constraint condition [0022, 0027, 0033]; and obtaining thermal deformation of the product on the basis of the inherent strain in each of the plurality of heat input portions [0033]. 
Regarding Claim 16, the three-dimensional lamination system of JP’517 is capable of using a distance from a surface as a constraint condition as part of computations or decisions, which could be performed mentally. Additionally, amount energy input [0009, 0015, 0027] regards a distance of energy source from surface into which energy is input. Additionally, US’743 teaches a constraint condition which is a distance over which a focal point moves [0112] and a distance to the start from an edge [0116,0117].
Regarding Claim 17, the three-dimensional lamination system of JP’517 is capable of using data which corresponds to a number, an area, and a length of nearby heat input portions, either through direct input or after being transformed into other data the computer uses, particularly since an electron beam is controlled to heat a number of heat input portions and therefore to a number of other (“nearby”) heat input portions [0027].
Regarding Claim 18, the three-dimensional lamination system of JP’517 is capable of using distribution of heat of nearby heat input portions a constraint condition as part of computations or decisions using finite element method (FEM) [0031-0032] and/ or which could be performed mentally.
Regarding Claim 19, the CPU of the three-dimensional lamination system of JP’517 is capable of changing data for shaping the product based on determined thermal deformation of the product [0028, 0034-0036, 0038, 0040].
Regarding Claim 20, the CPU of the three-dimensional lamination system of JP’517 is capable of predicting a change in shape due to thermal shrinkage of the product and of changing the data for shaping the product based on a predicted shape and an allowable range of the change in shape due to thermal shrinkage of the product [0028, 0034, 0038, 0040].
Regarding Claim 21, the CPU of the three-dimensional lamination system of JP’517 is capable of changing the data for shaping the product so that the product’s shape is in the allowable range when the CPU determines the change will be out of the allowable range [0034-0036, 0038, 0040].
Regarding Claim 22, the CPU of the three-dimensional lamination system of JP’517 is capable of determining whether or not correction of the shaping data is necessary for each of the layers on which the material is laminated [0034-0036, 0038, 0040].
Regarding Claim 23, the CPU of the three-dimensional lamination system of JP’517 is capable of changing the shaping data with respect to the heat input portions which are minimum units in which  heat input is controllable, since minimum units in which heat input is controllable represent a limitation of the system and its programming and are defined by such constraint [0034-0036, 0038].


Regarding Claim 24, the three-dimensional lamination system of JP’517 is capable of performing an intended use process (which is given little patentable weight for the claimed apparatus), wherein the three-dimensional lamination system is capable of forming a product whose outer shape is formed by at least one of a plurality of heat input portions in a layer [0033, 0002, 0012-0013].
Regarding Claim 25, JP’517 teaches a three-dimensional lamination method of analyzing thermal deformation occurring in a product when the product is manufactured by sequentially laminating materials and performing heat input using a three-dimensional lamination device [0032-34, 0038, 0040], the three-dimensional lamination method comprising: configuring a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions (scanning order of an electron beam which provides heat) [0025-0026, 0009, 0013]; receiving a heat input pattern identifying an order heat is applied to the heat input portions in the layer (scanning sequence) (inherent in “performing the steps of information processing by software using the hardware resources” [0023]); determining a thermal deformation of the product derived from the heat input pattern (graphs also show relationship between heat input and deformation) [0021, 0034, 0009]; determining shaping data corrected based on the determined thermal deformation of the product [0022, 0007, 0057, 0038, 0040]; and using the three-dimensional lamination device to apply heat individually to each of the heat input portions in the layer according to the shaping data to produce the product with a desired shape [0007, 0014, 0038, 0040].
JP’517 fails to teach configuring a cross section in a layer of material to be laminated into a plurality of regions. Larsson (US’743) teaches configuring a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions for controlling an electron beam to provide “heat input” to “heat input portions” (or “part area”) with an electron beam (Fig. 6; [0003, 0050, 0086-0087, 0095-0098]) in order to fuse desired regions of the object. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’517 by configuring a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions, because US’743 suggests this in order to control which regions receive energy from an electron beam.
Regarding Claim 26, JP’517 teaches a three-dimensional lamination method of analyzing thermal deformation occurring in a product when the product is manufactured by sequentially laminating materials and performing heat input using a three-dimensional lamination device [0032-34, 0038, 0040], the three-dimensional lamination method comprising: configuring a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions (scanning order of an electron beam which provides heat) [0025-0026, 0009, 0013]; receiving a heat input pattern identifying an order heat is applied to the heat input portions in the layer (scanning sequence) (inherent in “performing the steps of information processing by software using the hardware resources” [0023]); determining a thermal deformation of the product derived from the heat input pattern (graphs also show relationship between heat input and deformation) [0021, 0034, 0009]; determining shaping data corrected based on the determined thermal deformation of the product [0022, 0007, 0057, 0038, 0040]; and using the three-dimensional lamination device to apply heat individually to each of the heat input portions in the layer according to the shaping data to produce the product with a desired shape [0007, 0014, 0038, 0040]. JP’517 teaches computer control of the process, including a program (software) to execute it [0011, 0023].
JP’517 fails to teach configuring a cross section in a layer of material to be laminated into a plurality of regions. Larsson (US’743) teaches configuring a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions for controlling an electron beam to provide “heat input” to “heat input portions” (or “part area”) with an electron beam (Fig. 6; [0003, 0050, 0086-0087, 0095-0098]) in order to fuse desired regions of the object. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’517 by configuring the CPU to execute the control program to configure a cross section in a layer of material to be laminated into a plurality of regions, wherein each of the plurality of regions is divided into a plurality of heat input portions, because US’743 suggests this in order to control which regions receive energy from an electron beam. It would have been obvious to modify the software (program) of JP’517 to configure a cross section in a layer of material to be laminated into a plurality of regions in order to fuse desired regions in a desired sequence with an energy beam, because US’743 suggests such a step to determine a sequence in which to irradiate a region with an electron beam.
Response to Arguments
Applicant deleted all claims previously examined and wrote new claims 14-26. 
Applicant's arguments concerning 35 USC 101 and 112(a), filed 1 February 2022, with respect to new Claim 26 have been fully considered but they are not persuasive. 
Claim 26 is directed to a program which is not patentable subject matter under 35 USC 101 and not enabled under 35 USC 112(a), because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Further regarding Claim 26, although Applicant argues that new claims recite a central processing unit (Remarks, p. 6), Claim 26 does not recite a central processing unit.
Applicant's arguments concerning 35 USC 112(a) and 112(b), filed 1 February 2022, with respect to new Claims 14-26. New Claims 14-26 have introduced new matter under 35 USC 112(a) and have raised issues of indefiniteness. Arguments applied to deleted Claims 1-13 have been fully considered but they are not persuasive as to new Claims 14-26.
Applicant's arguments concerning the rejection of Claims 1-13 under 35 USC 102 as anticipated by Tadano (JP’517), filed 1 February 2022, the rejection is moot, because Claims 1-13 have been deleted. 
New Claims 14-26 are now rejected under 35 USC 103 over JP’517 in view of Larsson (US’743). Arguments applied to deleted Claims 1-13 have been fully considered but they are not persuasive as to new Claims 14-26.
In response to Applicant’s argument that JP’517 fails to teach configuring a cross section of a layer of material (Remarks, p. 10, last paragraph), Applicant’s specification as originally filed does not describe configuring a cross section of a layer of material, but rather configuring a layer which is itself a cross section of a product. The recited limitation is also indefinite, because it is not clear how to properly interpret it when comparing the language of the claim to the language of the written description. Additionally, Larsson (US’743) is now cited to address the limitation of configuring a cross section in a layer, which includes dividing up a layer which is a cross section of an object [0021].
In response to Applicant’s argument that JP’517 fails also to teach determining by a CPU other steps (p. 11, fourth paragraph), Examiner disagrees and cites paragraphs within JP’517 which teach either explicitly or explicitly the steps.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712